Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 May 4, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Cash Management Fund, Cash Reserves Fund Institutional, DWS Equity 500 Index Fund, DWS EAFE® Equity Index Fund and DWS U.S. Bond Index Fund (the “Funds”), each a series of DWS Institutional Funds (the “Trust”) (Reg. Nos. 033-34079 and 811-06071) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 90 to the Trust’s Registration Statement on form N-1A (the “Amendment”), does not differ from that contained in the Amendment, which is the most recent Registration Statement and was filed electronically on April 28, 2010. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3986. Very truly yours, /s/Scott D. Hogan Scott D. Hogan Vice President Deutsche Investment Management Americas Inc. aht/sh cc:Thomas Hiller, Esq., Ropes & Gray
